Ellison, J.
This is an action on a fire insurance policy. At the close of the trial the circuit court directed a verdict for defendant.
*379acet?onflghtof Prior to the commencement of this suit and after the loss plaintiff made an assignment for the benefit of creditors whereby he conveyed all his prop-debts, accounts, “and- things in action” to one F. E. Carr. The legal effect of this assignment was to vest in the assignee the subject-matter of this suit, the right of action against this defendant for a loss covered by the policy. St. George Church v. Branch, 120 Mo. 247. From which it follows that plaintiff had no right to maintain the action.
poutyfjifh?1 - of action. But the plaintiff claims that the claim under this policy had been by writing assigned to A. Frankenthal & Brother, of St. Louis, for the benefit of creditors prior to the general assignment for creditors to Carr. If there was a valid assign- # ment to Frankentnal &' Brother m trust for creditors which was not covered by the assignment to Carr, it only shows that plaintiff’s right of action had been parted with to another party and still leaves him without right to maintain this action.
We have been cited to authority showing that plaintiff had the right to make the assignment to Frankenthal & Brother, but if this be so it does not follow that plaintiff can afterward maintain a suit for the thing assigned. Judgment affirmed.
All concur.